Citation Nr: 1706966	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability evaluation for residuals for Hepatitis B.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by: 	 Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to September 1957.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Board denied the issues on appeal of entitlement to service connection for a gastrointestinal/ stomach disorder, and of entitlement to a compensable disability evaluation for residuals for Hepatitis B.  In the February 2015 decision, the Board also determined that the matter of TDIU was not reasonably raised and was therefore not before the Board on appeal.   The Veteran then appealed the Board's February 2015 decision to deny entitlement to a compensable disability evaluation for residuals for Hepatitis B.  As noted in the July 2016 Memorandum Decision by the U.S. Court of Appeals for Veterans Claims (Court), the Veteran abandoned the issue on appeal of entitlement to service connection for a gastrointestinal/ stomach disorder, and thus the Court dismissed this issue in the July 2016 Memorandum Decision.  In the July 2016 Memorandum Decision, the Court also vacated and remanded the Board's denial of entitlement to a compensable disability evaluation for residuals for Hepatitis, and the Court reversed the Board's conclusion that the matter of TDIU was not on appeal.   The case is again before the Board for further appellate proceedings.


FINDING OF FACT

In November 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office that the Veteran died in November 2016. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


